Case 4:20-cv-00471-CVE-FHM Document 4 Filed in USDC ND/OK on 09/29/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

  LAWRENCE D. SAYLES,                                   )
                                                        )
                         Plaintiff,                     )
                                                        )
  v.                                                    )       Case No. 20-CV-0471-CVE-FHM
                                                        )
  JOAN M. BERRY, VINITA POLICE, and                     )
  CRAIG COUNTY SHERIFFS,                                )
                                                        )
                         Defendants.                    )

                                       OPINION AND ORDER

         Now before the Court is plaintiff’s pro se complaint (Dkt. # 2) and plaintiff’s motion for

  leave to proceed in forma pauperis and supporting affidavit (Dkt. # 3). Plaintiff is proceeding pro

  se and he is seeking $34,000 in damages for costs related to a van. Dkt. # 2, at 4. It is unclear from

  the allegations of the complaint what happened to the van, but he does allege that he was sent for

  mental health treatment after he was allegedly falsely accused of threatening to kill his mother and

  driving a van into her house. Id. at 5. He may also be alleging that law enforcement officers failed

  to conduct a welfare check at Joan Berry’s home. He has named Joan Berry, the Vinita Police, and

  the Craig County Sheriffs as defendants, and he states that the Court has jurisdiction over the case

  under 28 U.S.C. § 1332.

         Federal courts are courts of limited jurisdiction, and there is a presumption against the

  exercise of federal jurisdiction. Merida Delgado v. Gonzales, 428 F.3d 916, 919 (10th Cir. 2005);

  Penteco Corp. Ltd. Partnership--1985A v. Union Gas System, Inc., 929 F.2d 1519, 1521 (10th Cir.

  1991). The party invoking federal jurisdiction has the burden to allege jurisdictional facts

  demonstrating the presence of federal subject matter jurisdiction. McNutt v. General Motors

  Acceptance Corp. of Indiana, Inc., 298 U.S. 178, 182 (1936) (“It is incumbent upon the plaintiff
Case 4:20-cv-00471-CVE-FHM Document 4 Filed in USDC ND/OK on 09/29/20 Page 2 of 3




  properly to allege the jurisdictional facts, according to the nature of the case.”); Montoya v. Chao,

  296 F.3d 952, 955 (10th Cir. 2002) (“The burden of establishing subject-matter jurisdiction is on the

  party asserting jurisdiction.”). The Court has an obligation to consider whether subject matter

  jurisdiction exists, even if the parties have not raised the issue. The Tenth Circuit has stated that

  “[f]ederal courts ‘have an independent obligation to determine whether subject-matter jurisdiction

  exists, even in the absence of a challenge from any party,’ and thus a court may sua sponte raise the

  question of whether there is subject matter jurisdiction ‘at any stage in the litigation.’” 1mage

  Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006).

          A court reviewing a pro se plaintiff’s complaint must broadly construe the allegations of the

  complaint to determine if the plaintiff can state a claim upon which relief can be granted. Erickson

  v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The generous

  construction to be given a pro se litigant’s allegations “does not relieve the plaintiff of the burden

  of alleging sufficient facts on which a recognized legal claim could be based.” Hall v. Bellmon, 935

  F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro se plaintiff’s various mistakes or

  misunderstandings of legal doctrines or procedural requirements, “if a court can reasonably read the

  pleadings to state a valid claim on which the plaintiff could prevail, it should do so . . . .” Id. A

  reviewing court need not accept “mere conclusions characterizing pleaded facts.” Bryson v. City of

  Edmond, 905 F.2d 1386, 1390 (10th Cir. 1990); see also Bell Atlantic Corp. v.Twombly, 550 U.S.

  544, 555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

  detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief

  requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

  action will not do.”) (quotation marks and citations omitted). The court “will not supply additional


                                                      2
Case 4:20-cv-00471-CVE-FHM Document 4 Filed in USDC ND/OK on 09/29/20 Page 3 of 3




  factual allegations to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s

  behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

            Defendant identified diversity of citizenship as the basis for federal jurisdiction over this

  case, but diversity jurisdiction is plainly lacking in this case. Plaintiff states that he is a citizen of

  Oklahoma and that each of the defendants is a citizen of Oklahoma, and there is no diversity of

  citizenship. Dkt. # 2, at 1-2. He also does not allege that the amount in controversy exceeds

  $75,000, and he has limited his claimed damages to $34,000 plus “customized inheritance.” Id. at

  4. Plaintiff is proceeding pro se and the Court will consider whether he has alleged a claim that

  could arise under federal law. Although may be attempting to assert claims against law enforcement

  officers, he has at most alleged that the law enforcement defendants failed to conduct a welfare check

  at Joan Berry’s home, and this cannot reasonably be viewed as a violation of plaintiff’s constitutional

  rights.    Id. at 4.   Plaintiff has not alleged sufficient facts that would suggest that Berry’s

  constitutional rights were violated by this alleged omission and, even if there were a constitutional

  violation, plaintiff has not alleged any facts tending to show that he would have standing to bring

  this claim. The Court finds that plaintiff has not alleged a colorable claim under federal law and the

  Court finds that plaintiff’s complaint should be dismissed for lack of jurisdiction.

            IT IS THEREFORE ORDERED that plaintiff’s complaint (Dkt. # 2) is dismissed without

  prejudice for lack of subject matter jurisdiction. A separate judgment of dismissal is entered

  herewith.

            IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

  and supporting affidavit (Dkt. # 3) is moot.

            DATED this 29th day of September, 2020.




                                                      3
